Willie, J.
—This suit was brought upon a promissory *800note for $190, due January 1,1860. Judgment by default was rendered against defendant below on the 25th of March, 1861, for $200 92, which was less than the amount of principal and interest due at that day by $17 08," the error arising from a miscalculation of interest. The defendant below brings the case to this court, but makes no assignment of errors. The defendant in error asks that the miscalculation of interest may be corrected, the judgment reformed and rendered for the proper amount, and suggests delay, and asks for 10 per cent, damages upon the reformed judgment. Upon the authority of Wortham v. Harrison, 8 Tex., 141, it is ordered, adjudged, and decreed, that the plaintiff below, William Bonner, have and recover of the defendant, B. F. Pridgen, the sum of $190 principal and $28 interest, and 10 per cent, damages on the amount of said judgment for the delay, and all costs of suit. ■
Reeormed accordingly.